Name: 2002/810/EC: Council Decision of 8 October 2002 appointing two members and two alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: parliament;  Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2002-10-18

 Avis juridique important|32002D08102002/810/EC: Council Decision of 8 October 2002 appointing two members and two alternate members of the Committee of the Regions Official Journal L 280 , 18/10/2002 P. 0026 - 0026Council Decisionof 8 October 2002appointing two members and two alternate members of the Committee of the Regions(2002/810/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 22 January 2002(1) appointing the members and alternate members of the Committee of the Regions,Whereas two seats as full members and two seats as alternate members of the Committee of the Regions have become vacant following the resignations of Mr Jan TINDEMANS, notified to the Council on 10 April 2002, Mr H.J.M. KEMPERMAN, notified to the Council on 22 May 2002, Ms C.W. JACOBS, notified to the Council on 22 August 2002, Mr A.M.C.A. HOOIJMAIJERS, notified to the Council on 19 June 2002,Having regard to the proposal from the Netherlands Government,HAS DECIDED AS FOLLOWS:Sole Article- Mr H.F.M. EVERS is hereby appointed a full member of the Committee of the Regions in place of Mr Jan TINDEMANS,- Ms C.W. JACOBS is hereby appointed a full member of the Committee of the Regions in place of Mr H.J.M. KEMPERMAN,- Mr P. JANSEN is hereby appointed an alternate member of the Committee of the Regions in place of Ms C.W. JACOBS,- Mr G.D. DALES is hereby appointed an alternate member of the Committee of the Regions in place of Mr A.M.C.A. HOOIJMAIJERS,for the remainder of their terms of office, which run until 25 January 2006.Done at Luxembourg, 8 October 2002.For the CouncilThe PresidentT. Pedersen(1) OJ L 24, 26.1.2002, p. 38.